Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal words “herein” (1st and 4th line) and “therein” (3rd line).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 25, claim 25 recites “…an R value of at least 0.5-1.3”. It is unclear which specific value within the range 0.5 – 1.3, the at least applies to.  Applicant should change the range to a single number e.g. 0.5 or 1.3 etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 - 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meracomm (WO2012003543A1; which has been provided in the International Search Report)

Regarding claim 1, Meracomm discloses a portable insulated medicament container (Fig. 1; page 4, lines 10 – 18), comprising:
a housing comprising side walls (Figs. 1 & 2; sidewalls 12, 14,16, 64) and a bottom portion (Fig. 3, base 18) that define a cavity (Fig. 2, cavity 28; page 5, lines 10 -11);
a lid component connected with the housing (Figs. 1 & 2, lid 20);
at least one upper surface retaining component associated with the housing and disposed between the lid component and the cavity (Fig. 3, pocket 44 containing component 60 between lid 20 and cavity 28), and at least one lower surface retaining component associated with at least one side wall (Fig. 3, pocket 42 containing component 62 across base 18 and associated with sidewalls 12 and 18) for retaining at least one first cooling element (Fig. 3, cooling element 60), and at least one second cooling element (Fig. 3, cooling element 62), respectively, wherein the at least one first cooling element is retained by the at least one upper surface retaining component (Fig. 3, cooling element 62 in pocket 42 over base 18; page 6, line 9) and the at least one second cooling element is retained by the lower surface retaining component (Fig. 3, cooling element 62 in pocket 42 over base 18; page 6, line 9);
wherein the housing is configured to receive a medicament between the first cooling element and the second cooling element (Fig. 3; page 5, lines 10 – 11).

Regarding claim 2, Meracomm discloses a first zipper component disposed on a periphery of the lid component (Fig. 2, 1st zipper on periphery of lid 20) and a second zipper component disposed on a periphery of the side walls (Fig. 2, 2nd zipper on sidewalls 12, 14, 16, 64) that is reciprocal to the first zipper component such that the first and second zipper components zip together to seal the lid component onto the housing (Fig. 1, components sealed together by zipper 22; page 5, lines 7 - 9).

Regarding claim 4, Meracomm discloses the at least one first cooling element and the at least one second cooling element are removable from the housing (page 6, lines 11 – 13 discloses cooling packs can be removed from the housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meracomm (WO2012003543A1; which has been provided in the International Search Report)

Regarding claim 3, Meracomm discloses the container is configured to maintain a medicament received there within between 2-8 degrees Celsius for at least 2 hours (page 6, lines 26 – 29 discloses “maintained for many hours”).  Meracomm discloses kept in freezer (page 6, line 20) and “surrounded by coldness” and “maintained for many hours in ambient temperature” (page 6, line 26 - 29). The range 2 – 8 degrees Celsius is a design choice and can be accomplished by one of ordinary skill in the art by using of an appropriate number of gel packs and proper insulation.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to obtain a 2 – 8 degree range by using of an appropriate number of gel packs and proper insulation as this would allow the temperature to be maintained in a desired range.

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meracomm (WO2012003543A1) in view of Temperpack (WO2017083738A2; both of which have been provided in the International Search Report).

Regarding claim 5, Meracomm discloses the housing comprises at least an outside layer and an inside layer (Fig. 3, inside layer 50 and outside layer 54), wherein said inside layer comprises a fluid impermeable material (page 6, lines 1 – 3, inside layer is aluminum foil 50).
Meracomm does not disclose said outside layer comprises a woven fabric but discloses the outside layer may be any suitable soft plastic material (page 5, lines 14 – 17).
In the same field of endeavor, however, Temperpack discloses the outside layer comprises a woven fabric ([0134]). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Temperpack in the system of Meracomm because having woven fabric as the outside layer would make it soft, flexible and resistant to  stretching.


Regarding claim 6, Meracomm discloses an insulating material disposed between the outside layer and the inside layer (Fig. 3, foam layer 52; page 6, lines 1- 3).


Claims 7 - 13, 16 - 20, 22 - 23, 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Meracomm (WO2012003543A1) in view of Conforti (US 20080164265; both of which have been provided in the International Search Report).

Regarding claim 7, Meracomm discloses a method for using a portable insulated medicament container (page 6, lines 17 - 31), the method comprising:
cooling the portable insulated medicament container of claim 1, and/or cooling one or more removable cooling elements of the portable insulated medicament container in a cooling environment until the container and/or the cooling elements reach an initial temperature (T1) (page 6, lines 19 – 21 discloses the container is placed in refrigerator until it reaches a minimum temperature);
removing the portable insulated medicament container of claim 1 and/or the removable cooling elements from the cooling environment (page 6, lines 21 – 22 discloses container is removed from refrigerator);
but does not teach the method comprising placing a medicament device containing a medicament in the cavity of the portable insulated medicament container to maintain the medicament within a predetermined temperature range for a predetermined time period.
However, Meracomm discloses a food item is placed in the cavity of the portable insulated container to maintain the item within a predetermined temperature range for a predetermined time period (page 6, lines 21 – 24, 26 - 29 discloses tub of yoghurt is placed in the cavity and yoghurt is maintained cold for a time period of many hours).
In the same field of endeavor, however, Conforti discloses a portable insulated medicament container (Abstract; Fig. 1) and placing a medicament device containing a medicament in the cavity of the portable insulated medicament container to maintain the medicament within a predetermined temperature range for a predetermined time period ([0055] discloses pouch 14 receives medicament devices; [0070] discloses temperature sensitive materials in pouch 14 are maintained within a desired temperature range; [0063] discloses temperatures maintained for up to 14 hours). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm because this would expand the application capabilities of the device to further include medical uses. 


Regarding claim 8, Meracomm discloses food is placed into the cavity upon removal of the container from the cooling environment, or upon removal of the cooling elements from the cooling environment and placement of the cooling elements into the container (page 6, lines 21 – 24 discloses yogurt is placed in cavity upon removal of container from refrigerator).
Meracomm does not disclose medicament placed in container.
In the same field of endeavor, however, Conforti discloses medicament placed in container ([0014] medicament placed in container 12).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm because this would expand the application capabilities of the device to further include medical uses. 

Regarding claim 9, Meracomm discloses the predetermined time period comprises at least 2 hours (page 6, lines 26 – 29 discloses the temperature range maintained for many hours).

Regarding claim 10, Meracomm does not disclose the predetermined temperature range comprises between 0 – 10 degrees Celsius.
In the same field of endeavor, however, Conforti discloses the predetermined temperature range comprises between 0 – 10 degrees Celsius ([0075] discloses 32 – 46F, which corresponds to 0 – 8 degrees C). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm because this would ensure that the contents are maintained at proper temperature, ensuring that they don’t get spoiled.


Claim 11 is similarly analyzed as claim 10, with the temperature range 2 – 8 deg. C disclosed by Conforti ([0075] discloses 36F – 46F, which corresponds to 2 – 8 deg C).


Regarding claim 12, Meracomm does not disclose the portable insulated medicament container is removed from the cooling environment at least 15 minutes prior to placement of the medicament device into the container.
In the same field of endeavor, however, Conforti discloses the portable insulated medicament container is removed from the cooling environment for a period of time prior to placement of the medicament device into the container ([0068] discloses stabilization time according to the size of the device; wherein 15 mins. is a design choice).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm because this would ensure that temperature sensitive medicaments would be prevented from becoming too cold when placed near the cooling elements, as disclosed by Conforti ([0068]). 15 mins is a design choice and could ensure the above.


Regarding claim 13, Meracomm discloses a method for using a portable insulated medicament container for maintaining a medicament within a cooled temperature range (Tr) (page 6, lines 26 – 29 discloses maintaining food within cooled temperature range), said cooled temperature range (Tr) comprising an initial temperature (Ti) (page 6, lines 19 – 24 disclose food kept at initial temperature of refrigerator), the method comprising:
removing either 1) a container (Fig. 1) comprising: a housing comprising side walls (Figs. 1 & 2 disclose sidewalls 12, 14, 16, and 64) and a bottom portion (Fig. 3, base 18) that define a cavity (Fig. 2,  cavity 28; page 5, lines 10 - 11); a lid component connected with the housing (Figs. 1 & 2, lid 20); at least one upper surface retaining component associated with the housing and disposed between the lid component and the cavity (Fig. 3, pocket 44 containing component 60 between lid 20 and cavity 28), the upper surface retaining component for retaining at least one cooling element (Fig. 3 shows pocket 44 containing cooling element 60 between lid 20 and cavity 28; page 6, line 10), at least one cooling element (Fig.  3; cooling element 60), and a sealing mechanism for sealing the lid component onto the housing (Figs. 1 & 2, zipper 22; page 5, lines 7 -9), or 2) at least one cooling element for placement into the container, or both, from a cooling environment (page 6, lines 19 - 22 container is placed in refrigerator and removed when required after reaching a certain temperature).
Meracomm does not disclose  (1) whereby a medicament device containing the medicament is placed into the container without a container or cooling element warming period, (2) the method comprising removing a medicament device from a cooling environment, wherein the medicament has an initial temperature (Ti) between 0-10 degrees Celsius;  (3) and placing the medicament device in the container within 20 minutes of 1) removing the container comprising the at least one cooling element from the cooling environment, or 2) removing the at least one cooling element from the cooling environment and placing the at least one cooling element into the container; nor a medicament holding unit disposed within the cavity for retaining a medicament device therein.

However, Meracomm discloses a temperature sensitive material (page 5, lines 17  - 19 discloses a food item) is placed into the container without a container or cooling element warming period (page 6, lines 21 - 25) after the container/cooling elements have been removed from the cooling environment (page 6, lines 19 - 25).
In the same field of endeavor, however, Conforti discloses a method for using a portable insulated medicament container for maintaining a medicament within a cooled temperature range (Tr) ([0064]-[0071]), said cooled temperature range (Tr) comprising an initial temperature (Ti) ( [0055] disclose medicaments contained in pouch 14; [0065] pouch 14 cooled in refrigerator) whereby a medicament device containing the medicament is placed into the container  [0055] medicament devices such as vials or syringes contain medicaments are disposed in pouch 14; [0070] pouch 14 placed in container 12), the method comprising: removing a medicament device from a cooling environment, wherein the medicament has an initial temperature (Ti) between 0-10 degrees Celsius ([0065] initial temperature is between 36-46 degrees Fahrenheit, or 2-8 degrees Celsius; [0070] pouch is placed in container); removing either: 1) a container or 2) at least one cooling element for placement into the container, or both, from a cooling environment ([0067]-[0068] cooling elements 16 are removed from freezer); and placing the medicament device in the container ([0070]). Conforti also discloses the medicament device  ([0055] medicament devices containing medicaments may be vials or syringes) are contained in a medicament holding unit disposed within the cavity for retaining a medicament device therein (Fig. 2, pouch 14; [(0055]). Conforti further discloses the cooling elements may require a stabilization period after being removed from the cooling environment that may last between 5 and 20 minutes ([0068]), after which time the medicament device is placed in the container ([0070).
It would have been obvious to a person having ordinary skill in the art to modify the method taught by Meracomm to place a medicament in the container rather than a food item in order to expand the application capabilities of the device to further include medical uses, and further to place the temperature sensitive item in the container within 20 minutes of removing the container/cooling element from the cooling environment in order to prevent excessive warming of the container/cooling element so that the medicament stays cold for an extended period of time in the container. While Meracomm and Conforti do not explicitly disclose the positive recitation of a method, their devices are inherently used to perform the claimed method - they each teach how their portable insulated medicament container functions and how to operate it to keep a medicament cool. Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized the system and teachings of Meracomm and Conforti as a whole, effectively providing a method of use through enabling a user to operate the container so as to properly keep a medicament stored at the desired temperature and effectively inhibiting spoilage of the medication (Conforti, [0006]).


Regarding claim 16, Meracomm does not explicitly disclose wherein the medicament is maintained within a 10% temperature range of the Tr for at least 2 hours.
However, Meracomm discloses the container is capable of maintaining a temperature sensitive item in a cold temperature range for many hours (page 6, lines 26 – 29 disclose  yoghurt is maintained at a fit temperature for consumption).
Furthermore, Meracomm discloses the container comprises various means for insulation (page 4, lines 16 – 18 discloses material of container is good thermal insulator; page 6, lines 1- 3 disclose walls contain insulating foam layer).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have used the insulating properties of the medicament container to maintain the medicament within a 10% temperature range of Tr for at least 2 hours in order to accommodate medicaments which are especially temperature sensitive to prevent them from spoiling (Conforti, [0006]).

Regarding claim 17, Meracomm does not disclose the medicament device is placed into the container within 15 minutes of removing the medicament device from the cooling environment.
However, Conforti discloses the medicament device disposed within the medicament holding unit is placed in the container after a stabilization time for the cooling elements of the container ([0068] discloses stabilization time for the cooling elements; [0070] container is assembled; Fig. 11). Conforti further discloses the stabilization time varies based on size of the elements ([0068]) and can last about 15 minutes ([0068]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm in order to prevent excessive warming of the cooling elements and container so that the medicament stays cold for an extended period of time in the container to prevent spoiling of the medicament ([0006]).

Claim 18 is similarly analyzed as claim 17, with claim 18 reciting 5 minutes instead of 15 minutes. 5 minutes is a design choice and would be useful if a large temperature drop could not be tolerated.

Regarding claim 19, Meracomm discloses the container is configured to maintain a medicament received there within between 2-8 degrees Celsius for at least 2 hours (page 6, lines 26 – 29 discloses “maintained for many hours”).  Meracomm discloses kept in freezer (page 6, line 20) and “surrounded by coldness” and “maintained for many hours in ambient temperature” (page 6, line 26 - 29). The range 2 – 8 degrees Celsius is a design choice and can be accomplished by one of ordinary skill in the art by using of an appropriate number of gel packs and proper insulation.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to obtain a 2 – 8 degree range by using of an appropriate number of gel packs and proper insulation as this would allow the temperature to be maintained in a desired range.


Regarding claim 20, Meracomm does not disclose wherein at least a portion of the housing comprises polystyrene or polyurethane.
In the same field of endeavor, however, Conforti discloses at least a portion of the housing comprises polystyrene or polyurethane ([0090] discloses insulating layer 32 of housing 12 can be polystyrene foam).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm in order to provide insulation to maintain the desired temperature range of the medicament inside the container to prevent spoiling of the medicament (Conforti, [0006]).


Regarding claim 22, Meracomm does not disclose wherein the housing comprises a material having an R value of at least 1.3.
In the same field of endeavor, however, Conforti discloses the housing comprises a material having an R value of at least 1.3 ([0052] discloses insulating layer of container 12 gives an R value more than about 2).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm in order to provide sufficient insulation to maintain the desired temperature range of the medicament inside the container to prevent spoiling of the medicament (Conforti, [0006]).


Regarding claim 23, Meracomm does not disclose the medicament holding unit comprises polystyrene or polyurethane.
In the same field of endeavor, however, Conforti discloses the medicament holding unit comprises polystyrene or polyurethane ([0090] discloses insulating layer 64 of medicament holding unit can be polystyrene foam).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm in order to provide insulation to maintain the desired temperature range (Conforti, [0006]).


Regarding claim 25, Meracomm does not disclose the medicament holding unit comprises a material comprising an R value of at least 1.3.
In the same field of endeavor, however, Conforti discloses the medicament holding unit comprises a material comprising an R value of at least 1.3 ([0056] discloses material forming walls of pouch 14 comprise an R value of at least 2.5)
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Conforti in the system of Meracomm in order to provide sufficient insulation to maintain the desired temperature range of the medicament inside the container to prevent spoiling of the medicament (Conforti, [0006]).

Regarding claim 26, Meracomm does not explicitly disclose when the medicament is received within the medicament holding unit, the medicament is disposed 0.2 centimeters - 10 centimeters from the upper surface retaining component.
Conforti discloses the medicament unit inside the cavity ([0055]).
However, under Rationales for Obviousness (MPEP 2143, Rationale E) having a distance of 0.2cm - 10cm from the upper surface retaining component is obvious to try and has a high chance of success since Conforti already discloses having the unit inside the cavity.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the medicament holding unit  disposed 0.2 cm - 10 cm from the upper surface retaining component in order to ensure the medicament is disposed near enough to the cooling element so that the cooling element can maintain the medicament in a cooled temperature range to prevent spoiling of the medicament (Conforti, [0006]).


Claim 27 is similarly analyzed as claim 26, the main difference being the medicament is disposed 0.2cm – 5cm from the upper surface retaining component, instead of the medicament holding unit disposed 0.2 cm - 10 cm from the upper surface retaining component.
Since the medicament is within the medicament holding unit, the same argument as in claim 26 applies here. The distance specified is obvious to try and has a high chance of success as in claim 26.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to medical containers:
Hyde et al. (US 9138295) discloses temperature-stabilized Medicinal Storage Systems.
Hyde et al. (US 9174791) discloses Hyde et al. (US 9138295) discloses temperature-stabilized Medicinal Storage Systems.
Bloedow et al. (US 9372016) discloses Temperature-stabilized Storage Systems With Regulated Cooling

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADOLF DSOUZA/Primary Examiner, Art Unit 2632